MEMORANDUM OPINION
                                          No. 04-08-00584-CV

                                           Raymond H. COE,
                                              Appellant

                                                    v.

                                       John RODRIGUEZ, et al.,
                                              Appellees

                      From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 06-01-00003-CVK
                                Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2008

DISMISSED FOR WANT OF PROSECUTION

           To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of

Appellate Procedure 5 provides,

           A party who is not excused by statute or these rules from paying costs must
           payCat the time an item is presented for filingCwhatever fees are required by
           statute or Supreme Court order. The appellate court may enforce this rule by any
           order that is just.

TEX. R. APP. P. 5.
                                                                                     04-08-00584-CV

       On October 29, 2008, we ordered appellant to either (1) pay the applicable filing fee in

this appeal or (2) provide written proof to this court that appellant is excused by statute or these

rules from paying the filing fee on or before November 28, 2008. See TEX. R. APP. P. 20.1

(providing that party who qualifies as indigent under rule 20 may proceed without advance

payment of costs). We warned that if appellant failed to respond within the time provided, this

appeal would be dismissed. See TEX. R. APP. P. 42.3(c).

       To date appellant has failed to pay the filing fee or provide written proof that he is

excused from paying the filing fee. We, therefore, dismiss this appeal. See id.

                                                  PER CURIAM




                                               -2-